Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ^ Eaton Vance Tax Free Reserves A diversified tax-exempt money market mutual fund Prospectus Dated May 1, 2007 as amended March 1, 2008 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Information in this prospectus Page Page Fund Summar y^ 2 Sales Charges ^6 Investment Objective ^& Principal Policies and Risks ^4 Redeeming Shares ^7 Management and Organization ^4 Shareholder Account Features ^7 Valuing Shares ^5 Tax Information ^9 Purchasing Shares ^5 Financial Highlights ^10 This prospectus contains important information about the Fund^ and the services available to shareholders. Please save it for reference. Fund Summar y^ ^ Investment Objective and Principal Strategies. The Funds investment objective is to provide a means whereby investors may earn as high a rate of income exempt from regular federal income tax as may be consistent with the preservation of capital and maintenance of liquidity. The Fund seeks to achieve its objective by investing in a diversified portfolio of high quality obligations, including bonds, notes and commercial paper, issued by or on behalf of states, territories and possessions of the United States and their political subdivisions, agencies and instrumentalities, and the District of Columbia, the interest from which is exempt from regular federal income tax. Principal Risk Factors. The Funds yield will change as the short-term securities it holds mature and the proceeds are reinvested in securities with different interest rates. In addition, certain events could reduce income or share price, such as a sharp rise in prevailing short-term interest rates; adverse developments affecting municipal issuers, including tax, legislative or political initiatives; changes in the credit quality of issuers or the providers of credit support; and default by a counterparty to portfolio transactions. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund seeks to preserve the value of an investment at $1.00 per share, it is possible to lose money by investing in the Fund. 2 ^Performance Information. The following bar chart and table provide information about the Funds performance. Although past performance is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. The returns in the bar chart are for each of the past ten calendar years through December 31, 2006. During the ten years ended December 31, 2006, the Funds highest quarterly total return was 0.94% for the quarter ended June 30, 2000, and its lowest quarterly return was 0.07% for the quarter ended September 30, 2003. The Funds annualized current and effective yields for the seven-day period ended December 31, 2006 were 2.88% and 2.92%, respectively. The taxable-equivalent current and effective yields for the seven-day period ended December 31, 2006 were 4.43% and 4.49%, respectively (assuming a federal tax rate of 35%). For current yield information call 1-800-225-6265. Performance is for the stated time period only; due to market volatility the Funds current performance may be lower or higher. Average Annual Total Return as of December 31, 2006 One Year Five Years Ten Years Tax Free Reserves 2.71% 1.22% 2.10% Fund Fees and Expenses. These tables describe the expenses that you may pay if you buy and hold shares. Shareholder Fees (fees paid directly from your investment) Tax Free Reserves Maximum Sales Charge (Load) None Maximum Deferred Sales Charge (Load) None Sales Charge Imposed on Reinvested Distributions None Exchange Fee None Annual Fund Operating Expenses (expenses that are deducted from Fund assets) ^ Management Fees 0.50% Distribution and Service (12b-1) Fees None Other Expenses 0 .31% Total Annual Fund Operating Expenses* 0.81% * During the fiscal year ended December 31, 2006, Total Annual Fund Operating Expenses were 0.77% as a result of a fee waiver by the investment adviser. This fee waiver could be terminated at any time. Example . This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same as stated in the Fund Fees and Expenses tables above. Although your actual costs may be higher or lower, based on these assumptions your costs would be: ^ 1 Year 3 Years 5 Years 10 Years $83 $259 $450 $1,002 3 Investment Objective^ & Principal Policies and Risks The Funds investment objective is to provide a means whereby investors may earn as high a rate of income exempt from regular federal income tax as may be consistent with the preservation of capital and maintenance of liquidity. The Funds investment objective and policies may be changed by the Trustees without shareholder approval; as a matter of policy, however, the Trustees would not materially change the investment objective of the Fund without shareholder approval. There is no present intention to make any such change and shareholders will receive 60 days notice of any material change in the Funds investment objective. The Fund seeks to maintain a constant net asset value of $1.00 per share, although there can be no assurance it will be able to do so. The Fund seeks to achieve its objective by investing at least 85% of its assets in a diversified portfolio of high quality obligations, including bonds, notes and commercial paper, issued on behalf of states, territories and possessions of the United States and their political subdivisions, agencies and instrumentalities, and the District of Columbia, the interest from which is exempt from federal income tax. The Fund may acquire stand-by commitments with respect to portfolio securities and, with respect to 10% of net assets, may purchase shares of unaffiliated investment companies with the same objective. A portion of the dividends paid by the Fund may be subject to federal income tax, and dividends may be subject to state and local taxes. As a matter of fundamental policy which may not be changed unless authorized by a shareholder vote, the Fund may not purchase any securities which would cause more than 20% of the value of its total assets to be invested in securities the interest on which is not exempt from federal income tax. Interest income from certain types of municipal obligations may be subject to the federal alternative minimum tax (the AMT). Distributions to corporate investors of certain interest income may also be subject to the AMT. ^ The Fund will invest only in U.S. dollar-denominated money market instruments meeting credit criteria which the Trustees believe present minimal credit risk, and that are (i) short-term obligations rated in one of the two highest short-term ratings categories by at least two nationally recognized rating services (or if only one rating service has rated the security, by that service), or (ii) unrated securities determined by the investment adviser to be of comparable quality. ^ The Fund will maintain a dollar-weighted average maturity of 90 days or less and will not invest in securities with remaining maturities of more than 397 days. ^ The Fund may invest in variable or floating-rate securities some of which provide for periodic recovery of principal on demand. Under certain conditions, these securities may be deemed to have remaining maturities equal to the time remaining until the next interest adjustment date or the date on which principal can be recovered on demand. ^
